United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1498
Issued: November 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 28, 2008 appellant filed a timely appeal from an April 3, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration as untimely and failing to establish clear evidence of error. Because more than
one year has elapsed since the last merit decision dated December 5, 2006, the Board lacks
jurisdiction to review the merits of his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration of
the merits of his claim on the grounds that it was not timely filed and did not establish clear
evidence of error.
FACTUAL HISTORY
On March 30, 2005 appellant, then a 52-year-old letter carrier, filed an occupational
disease claim alleging that he had developed lumbar disc disease as a result of employment
activities. On June 7, 2005 the Office accepted the claim for sprain/strain of the lumbar region.

It later accepted an aggravation of degenerative disc disease. On September 14, 2005 the Office
accepted appellant’s April 19, 2005 recurrence claim and he was placed on the periodic rolls.
Appellant’s treating physicians, Dr. Ronald B. Neal, a Board-certified urologist, and
Dr. Najmeddin Beyranvand, a Board-certified anesthesiologist specializing in pain medicine,
opined that he was totally disabled due to his accepted employment injury. In a January 10,
2006 second opinion report, Dr. Edward Forman, a Board-certified osteopath, specializing in
orthopedic surgery, found that appellant had no residuals related to the accepted injury. He
opined that appellant was able to return to his date-of-injury position. Dr. Forman stated that
appellant’s preexisting degenerative disc disease of the lumbar spine was exacerbated by his
occupational injury, but that the condition should have resolved within three to four months.
In order to resolve the conflict in medical opinion between appellant’s treating physicians
and the Office’s second opinion physician, the Office referred appellant to Dr. Jaroslaw B.
Dzwinyk, a Board-certified orthopedic surgeon, who was asked to address whether appellant
continued to have residuals of his accepted condition and, if so, whether he remained disabled.
In an April 3, 2006 report, Dr. Dzwinyk stated that appellant had sustained a temporary
aggravation of a preexisting degenerative lumbar disc disease, which should have resolved
within three months. Appellant’s present symptoms were not related to the accepted injury, but
rather to the preexisting condition. Dr. Dzwinyk opined that appellant had no residuals from the
accepted condition.
In a September 7, 2006 notice, the Office informed appellant that it proposed to terminate
his wage-loss and medical benefits based upon Dr. Dzwinyk’s opinion. Appellant was given
30 days to submit evidence or argument.
By decision dated December 5, 2005, the Office terminated appellant’s medical and
compensation benefits, on the grounds that he no longer had any disability or residuals due to his
work-related condition.
The record contains an April 21, 2006 report from Dr. Beyranvard, reflecting that he
performed a lumbar epidural steroid injection on that date. On May 5, 2006 he diagnosed low
pain and foot numbness and lumbar degenerative disc disease at L4-5 and L5-S1. On
January 14, 2008 Dr. Dzwinyk opined that appellant had a 50 percent impairment of the lower
extremity due to pain, sensory deficit and decreased strength.
On March 5, 2008 appellant requested reconsideration. He submitted a January 4, 2008
work capacity evaluation prepared by Michael Hornbuckle, a physical therapist, who opined that
appellant was able to lift up to 23 pounds and met the requirements of light PDC strength
capabilities, with some medium PDC capabilities for occasional lifting. Appellant also provided
a January 14, 2008 report from Dr. Gerard Dysico, a treating physician, who stated that, based on
the January 4, 2008 work capacity evaluation, appellant was able to lift only 50 percent of the
weight required by his job description.
By decision dated April 3, 2008, the Office denied appellant’s request for
reconsideration, on the grounds that it was untimely and failed to establish clear evidence of
error.

2

LEGAL PRECEDENT
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.1 It
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.2
When an application for review is not timely filed, the Office must nevertheless
undertake a limited review to determine whether the application establishes “clear evidence of
error.”3 Office regulations and procedure provide that the Office will reopen a claimant’s case
for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows “clear evidence of error” on the part
of the Office.4
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.5
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed,
well-rationalized medical report which, if submitted prior to the Office’s denial, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error
and would not require a review of the case on the director’s own motion.6
ANALYSIS
The Board finds that the Office properly determined that appellant failed to file a timely
application for review. Office procedures provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original Office decision.7 It issued its last
1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

3

See id. at § 10.607(b); D.D., 58 ECAB ___ (Docket No. 06-1148, November 30, 2006); Charles J. Prudencio,
41 ECAB 499, 501-02 (1990).
4

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(d)
(January 2004). Office procedure further provides, “The term ‛clear evidence of error’ is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that the [Office] made an error (for
example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error.” Id. at Chapter 2.1602.3c.
5

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman,
55 ECAB 143 (2003).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

7

20 C.F.R. § 10.607(a).

3

merit decision in this case on December 5, 2006. As appellant’s March 5, 2008 request for
reconsideration was submitted more than one year after the last merit decision of record, it was
untimely. Consequently, he must demonstrate clear evidence of error by the Office in denying
his claim for compensation.8
Medical evidence submitted subsequent to the December 5, 2006 decision consists of
reports from Dr. Beyranvand dated April 21, 2006 to January 14, 2008; a January 4, 2008 work
capacity evaluation; and a January 14, 2008 report from Dr. Dysico. None of these reports are
sufficient to establish clear evidence of error on the part of the Office.
Dr. Beyranvand performed and lumbar epidural steroid injection and diagnosed low pain
and foot numbness with lumbar degenerative disc disease at L4-5 and L5-S1. On January 14,
2008 he opined that appellant had a 50 percent permanent impairment of the lower extremity due
to pain, sensory deficit and decreased strength. Dr. Beyranvand did not address whether
appellant was disable or express any opinion as to whether there was a causal relationship
between his current condition and the accepted injury. Therefore, his reports are not sufficient to
establish error on the part of the Office.
Dr. Dysico stated that, based on a January 4, 2008 work capacity evaluation, appellant
was able to lift only 50 percent of the weight required by his job description. The January 4,
2008 work capacity evaluation reflected that appellant was able to lift up to 23 pounds and met
the requirements of light PDC strength capabilities, with some medium PDC capabilities for
occasional lifting. Neither Dr. Dysico’s report nor the work capacity evaluation contains an
opinion on the relevant issue of whether appellant was disabled or had residuals from his
accepted condition.9 Therefore, the reports do not establish clear evidence of error on the part of
the Office.
The term “clear evidence of error” is intended to represent a difficult standard. The
submission of a detailed well-rationalized medical report which, if submitted before the denial
was issued, would have created a conflict in medical opinion requiring further development, is
not clear evidence of error.10 The evidence must prima facie shift the weight of the evidence in
favor of appellant.11 None of the medical reports submitted manifests on its face that the Office
committed an error in terminating appellant’s compensation and medical benefits effective
December 5, 2006. Thus, the reports are insufficient to establish clear evidence of error.

8

Id. at § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

9

Where the Office meets its burden of proof in justifying termination of compensation benefits, the burden is on
the employee to establish that any subsequent disability is causally related to an accepted employment injury.
Darlene R. Kennedy, 57 ECAB 414, 416 (2006); see Wentworth M. Murray, 7 ECAB 570, 572 (1955).
10

Joseph R. Santos, 57 ECAB 554 (2006).

11

See Darletha Coleman, supra note 5.

4

As the evidence submitted by appellant is insufficient to prima facie shift the weight of
evidence in favor of him and raise a substantial question as to the correctness of the Office’s last
merit decision, he has not established clear evidence of error.12
CONCLUSION
The Board finds that the Office properly determined that appellant’s request for
reconsideration dated March 5, 2008 was untimely filed and did not demonstrate clear evidence
of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 3, 2008 is affirmed.
Issued: November 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

See Veletta C. Coleman, 48 ECAB 367 (1997).

5

